io:

|
[
fi
i

te
if
na
wooed |
I

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FOR ar ee I trace

UNITED STATES OF AMERICA [| NOV 2 1 2019 Order of Res

18 nit (AJN)

SEEM nen en ae ean ey

tution

poms

v.
ALVIN LARACUENTE,

Defendant.

 

 

Upon the application of the United States of America, by its attorney, Geoffrey S. Berman,
United States Attorney for the Southern District of New York, Adam S. Hobson, Assistant United
States Attorney, of counsel; and based on information attained as a result of the presentence report;
the Defendant’s guilty plea to Count One of the Superseding Information and all other proceedings
in this case, it is hereby ORDERED that:

1. Amount of Restitution. ALVIN LARACUENTE, the Defendant, shall pay restitution
in the total amount of $902,697.93. Restitution shall be paid to victims of the offenses charged in
Counts One and Two of the Information (the “Victims’”) set forth in the attached Schedule of
Victims. The names, addresses, and specific amounts owed to each Victim are set forth in the
Schedule of Victims. Upon advice of a change of address, the Clerk of the Court is authorized to
send payments to a new address without further order of this Court.

2. Joint and Several Liability. The Defendant’s liability for restitution shall be joint and
several with that of any other co-conspirator ordered to make restitution for the offenses in this
matter, including co-conspirator Vincent Perretti, 18 Cr. 164 (VEC). Defendant’s liability for
restitution shall continue unabated until either the Defendant has paid the full amount of restitution

ordered herein, or every victim has been paid the total amount of his loss from all the restitution

paid by the Defendant and co-conspirators in this matter.
09.10.2013

 

 
3. Payment Schedule. While the defendant is incarcerated, the defendant shall make
payments of $25 per quarter if the defendant is employed in a non-UNICOR position, or shall
make payments of 50% of monthly earnings if the defendant is employed in a UNICOR program.
Upon the defendant’s release from incarceration, the defendant shall make monthly payments of
at least 15% of his gross monthly earnings, beginning one month after his release. The payment
of interest is waived pursuant to 18 U.S.C. § 3612(f)(3)(A). Any payment made that is not payment
in full shall be divided proportionately among the Victims.

4, Sealing. Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of
Criminal Procedure 49.1, to protect the privacy interests of the Victims, the Schedule of Victims
attached hereto shall be filed under seal, except that copies may be retained and used or disclosed
by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and
enforce this Order, without further order of this Court.

Dated: New York, New York

! Jaelg

 

 

UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 
